DETAILED ACTION
Allowable Subject Matter
	Amendments filed on 9/30/2021 have been considered by Examiner. Claims 1, 3-7, 9-13 and 15-18 are pending.

ALLOWANCE
Claims 1, 3-7, 9-13 and 15-18 are allowed.
The closest prior art found are Rodriguez et al. US patent application 2005/0120025 [herein “Rodriguez”], Marejka et al. US patent application 2003/0135382 [herein “Marejka”], and Kapanowski et al. Resource Storage Management Model for Ensuring Quality of Service in the cloud Archive Systems. Computer Science 15(1) 2014, pp. 3-18 [herein “Kapanowski”].
Claim 1 recites “training a replication policy model using the historical status information and the historical replication policy to thereby generate a current replication policy; …using the replication policy model to determine a target replication policy by adjusting a schedule for replicating and length of time for retaining replicated data, based on the current replication policy and the current status information;”
Neither Rodriguez nor Marejka discloses these limitations. Kapanowski teaches an RSMM model (i.e., policy model) that defines a policy space along three dimensions: parameters, QoS levels, and management policy types (Kapanowski: sec. 3, para. 1). In particular, a policy is defined for the High Availability parameter and for the recovery case with asynchronous replication (i.e., replication policy) (Kapanowski: sec. 4.3, para. 1). The RSMM model incorporates a neural network trained with input data – customer SLA, policy Kapanowski: fig. 6; sec. 6, para. 2). However, Kapanowski does not disclose the two phases of constructing a neural network – training the policy model using historical data followed by applying the resulting policy using current data.
Claim 1 further recites “performing at least one of: determining that CPU utilization rate increased and advancing start time of the replication; or determining that time to complete current replication is increased and advancing start time of the replication; or determining that CPU utilization rate increased and shortening retention time of replicated data.”
Rodriguez dynamically configures parameters of policy rules, including policy settings [0013] such as run frequency [0046] and retention period [0050], based on system data such as resource utilization and load [0052]. Marejka gathers monitoring information on the monitored system components such as CPU, memory and disks, and network interface (i.e., I/O) operations. The monitored parameters include utilization and load average for the CPU, and network defers/errors/collisions etc. for the network interface (i.e., I/O utilization) (Marejka: [0036]). However, neither of them discloses specifically how to tune replication start time or retention period to reduce CPU utilization rate.
In summary, none of the references taken either alone or in combination with the prior art of record disclose all limitations of independent claims 1, 7 and 13.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163